Title: From George Washington to Margaret De Lancey, 27 May 1779
From: Washington, George
To: De Lancey, Margaret



Madam,
Head Qrs Middlebrook May 27th 79

Your letter accompanied by three others was delivered me this morning. I am extremely sorry that my inclination to oblige you is unavoidably restricted to a partial compliance with your request. With respect to your cloaths, I am happy to have it in my power to grant the permission you desire, but I could not extend it to the other articles without infringing rules with which I am not at liberty to dispense. The mention of these and an assurance, that I have in no instance departed from them, will I am persuaded make any further apology superfluous. I return you the letters to Mrs Elliot and Miss Walton that you may give them a form corresponding with what I now express, and I shall then forward them with pleasure and furnish the necessary passports.
Mrs Washington begs to return her compliments. I am respectfully Madam Yr Most Obedt ser.
G. W——n
 